14-3562-cv
Ramnaraine v. Merrill Lynch & Co., Inc.

                                     UNITED STATES COURT OF APPEALS
                                        FOR THE SECOND CIRCUIT

                                            SUMMARY ORDER
Rulings by summary order do not have precedential effect. Citation to a summary order filed
on or after January 1, 2007, is permitted and is governed by Federal Rule of Appellate
Procedure 32.1 and this Court’s Local Rule 32.1.1. When citing a summary order in a
document filed with this Court, a party must cite either the Federal Appendix or an
electronic database (with the notation “summary order”). A party citing a summary order
must serve a copy of it on any party not represented by counsel.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York,
on the 25th day of August, two thousand fifteen.

PRESENT:             JOSÉ A. CABRANES,
                     ROSEMARY S. POOLER,
                     DENNY CHIN,
                                  Circuit Judges.


RAMNAND RAMNARAINE,

                     Plaintiff-Appellant,

                                v.
                                                                 No. 14-3562-cv
MERRILL LYNCH & CO, INC., MERRILL LYNCH,
PIERCE, FENNER & SMITH AND BANK OF
AMERICA CORPORATION,

                     Defendants-Appellees.

                                                    ___

FOR PLAINTIFF-APPELLANT:                                  Ramnand Ramnaraine, pro se, Elmhurst, NY.

FOR DEFENDANTS-APPELLEES:                                 Beth L. Kaufman, Paulette Jeanne Morgan,
                                                          Schoeman Updike Kaufman & Stern LLP,
                                                          New York, NY.
     Appeal from a judgment of the United States District Court for the Southern District of
New York (Gregory H. Woods, Judge).

     UPON DUE CONSIDERATION WHEREOF, IT IS HEREBY ORDERED,
ADJUDGED, AND DECREED that the order of the District Court is AFFIRMED.

        Plaintiff-appellant Ramnand Ramnaraine, proceeding pro se, appeals the District Court’s
September 5, 2014 order granting summary judgment to the defendants-appellees, Merrill Lynch &
Co., Inc., Merrill Lynch, Pierce, Fenner, & Smith, and Bank of America Corp. Ramnaraine’s
complaint alleged that defendants failed to comply with his instruction to sell all shares of Merrill
Lynch stock held in his three ERISA plans, thereby breaching the fiduciary duty owed to him under
the Employee Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. § 1001 et seq. We
assume the parties’ familiarity with the underlying facts, the procedural history of the case, and the
issues on appeal.

        We review orders granting summary judgment de novo and assess whether the district court
properly concluded that there was no genuine issue as to any material fact and that the moving party
was entitled to judgment as a matter of law. See Miller v. Wolpoff & Abramson, L.L.P., 321 F.3d 292,
300 (2d Cir. 2003). We are required to resolve all ambiguities and draw all reasonable inferences in
favor of the nonmoving party. See Nationwide Life Ins. Co. v. Bankers Leasing Ass’n, 182 F.3d 157, 160
(2d Cir. 1999). Summary judgment is appropriate “[w]here the record taken as a whole could not
lead a rational trier of fact to find for the non-moving party.” Matsushita Elec. Indus. Co. v. Zenith
Radio Corp., 475 U.S. 574, 587 (1986).

        Upon de novo review, we find no error in the District Court’s grant of summary judgment to
the defendants because, for the reasons stated in the district court’s order, the undisputed evidence
shows that Ramnaraine had “actual knowledge” of the purported breach of fiduciary duty in
September 2007, more than three years prior to filing his initial complaint in June 2011. Thus, his
action was time-barred under the relevant three-year statute of limitations, set forth in ERISA
§ 413(2), 29 U.S.C. § 1113(2). See Caputo v. Pfizer, Inc., 267 F.3d 181, 193 (2d Cir. 2001).

         We have considered Ramnaraine’s arguments and find them to be without merit.
Accordingly, we AFFIRM the judgment of the District Court for substantially the reasons set forth
in its thorough and well-reasoned order.

                                                      FOR THE COURT:
                                                      Catherine O’Hagan Wolfe, Clerk




                                                  2